UNITED STATES ARMY COURT OF CRIMINAL APPEALS

Before
BURTON, RODRIGUEZ, and FLEMING
Appellate Military Judges

UNITED STATES, Appellee
v.
Specialist JONATHAN F. BADGETT
United States Army, Appellant

ARMY 20190177

Headquarters, Fort Campbell
Matthew A. Calarco and John M. Bergen, Military Judges
Lieutenant Colonel Patrick L. Bryan, Staff Judge Advocate

For Appellant: Colonel Michael C. Friess, JA; Lieutenant Colonel Angela D.
Swilley, JA; Major Kyle C. Sprague, JA; Captain Alexander N. Hess, JA (on brief
and reply brief).

For Appellee: Colonel Steven P. Haight, JA; Lieutenant Colonel Wayne H.
Williams, JA; Major Brett Cramer, JA; Captain Anthony A. Contrada, JA (on brief).

4 November 2020

This opinion is issued as an unpublished opinion and, as such, does not serve as precedent.

FLEMING, Judge:

The government’s unexplained dilatory post-trial processing of appellant’s
case warrants reducing his sentence to confinement by four months. A military
judge sitting as a general court-martial convicted appellant, pursuant to his pleas, of
two specifications of sexual abuse of a child, one specification of possession of
child pornography, two specifications of production of child pornography, one
specification of viewing child pornography, one specification of distributing child
pornography, and one specification of communicating indecent language, in
violation of Articles 120b and 134, 10 U.S.C. §§ 920b, 934 (2012) [UCMJ].

The military judge sentenced appellant to a dishonorable discharge,
confinement for twenty-five years, total forfeitures of all pay and allowances, and
BADGETT—ARMY 20190177

reduction to the grade of E-1. Pursuant to a pre-trial agreement, the convening
authority approved only so much of the sentence to confinement as provided for six
years of confinement.

We review this case under Article 66, UCMJ. On appeal, appellant’s sole
assignment of error concerns the government’s dilatory post-trial processing. !
Appellant asserts the government allowed 394 days to elapse between the
adjournment of his trial and our court’s receipt of his case. The actual delay
attributable to the government is 343 days between the trial’s adjournment and the
convening authority action and 48 days between that action and our receipt of the
case, or a total of 391 days.” As we discuss below, the government’s dilatory post-
trial processing warrants relief under Article 66(c), UCMJ.

BACKGROUND

After the adjournment of appellant’s trial, the government took over 250 days
to serve appellant with the record of trial (ROT) and the staff judge advocate
recommendation (SJAR). Appellant’s trial defense counsel submitted a request for
speedy post-trial processing within this 250-day period. After appellant submitted
his post-trial matters to the convening authority, it took an additional 78-days for the
convening authority to take action.

The addendum to the SJAR acknowledged the following: (1) that the post-
trial delay in appellant’s case was “over twice the 120 day standard in US v.
Moreno,” (2) that appellant had been prejudiced by the delay because he was
ineligible to attend a clemency eligibility review board because of the government’s
dilatory post-trial processing of his case; and (3) that “a reduction in the approved
sentence of 60-90 days that [appellant] will have to wait for his board would be an
appropriate remedy [for the convening authority] to recommend to ACCA.”

 

'We have also given full and fair consideration to the matters personally raised by
appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), and
find them to be without merit.

* The sentence was adjudged on 1 March 2019, and the convening authority took
action 343 days later, on 25 February 2020. As the government concedes, appellant
submitted his matters within the 10 days of receiving his record of trial.
Accordingly, all 343 days are attributable to the government. See United States v.
Banks, 75 M.J. 746, 748 (Army Ct. Crim. App. 2016); Rule for Courts-Martial
1105(c)(1). Additionally, it took another 48 days after the convening authority
action for this court to receive appellant’s case on 13 April 2020.
BADGETT—ARMY 20190177
LAW AND DISCUSSION

This court has two distinct responsibilities in addressing post-trial delay.
United States v. Simon, 64 M.J. 205, 207 (C.A.A.F. 2006) (citing Toohey v. United
States, 60 M.J. 100, 103-04 (C.A.A.F. 2004)). First, as a matter of law, this court
reviews whether claims of excessive post-trial delay resulted in a due process
violation. Jd. (citing U.S. Const. amend. V; Diaz v. Judge Advocate General of the
Navy, 59 M.J. 34, 38 (C.A.A.F. 2003)). Second, we may grant an appellant relief for
excessive post-trial delay using our broad authority of determining sentence
appropriateness under Article 66(c), UCMJ. Id. (citing United States v. Tardif, 57
M.J. 219, 225 (C.A.A.F. 2002)).

We review de novo whether appellant has been denied his due process right to
a speedy post-trial review. United States v. Moreno, 63 M.J. 129, 135 (C.A.A.F
2006). A presumption of unreasonable post-trial delay exists when the convening
authority fails to take action within 120 days of completion of trial. 7d. at 142. In
Toohey v. United States, our Superior Court adopted the following four-factor
balancing test from Barker v. Wingo, 407 U.S. 514, 530-32 (1972), which we employ
when a presumption of unreasonable post-trial delay exists, to determine whether the
post-trial delay constitutes a due process violation: “(1) length of the delay; (2)
reasons for the delay; (3) the appellant’s assertion of his right to a timely appeal;
and (4) prejudice to the appellant.” 60 M.J. at 102. In assessing the fourth factor of
prejudice, we consider three sub-factors: “(1) prevention of oppressive incarceration
pending appeal; (2) minimization of anxiety and concern of those convicted awaiting
the outcome of their appeals; and (3) limitation of the possibility that a convicted
person’s grounds for appeal, and his or her defenses in case of reversal and retrial,
might be impaired.” Moreno, 63 M.J. at 138-39 (quoting Rheuark v. Shaw, 628 F.2d
297, 303 n.8 (Sth Cir. 1980)).

At bar, the first factor weighs in appellant’s favor, as over 390 days is
presumptively unreasonable. In the addendum, the staff judge advocate (SJA)
acknowledged the post-trial processing time exceeded the 120-day guideline but fails
to provide adequate explanation for the delay merely stating, “I do not find that the
Accused’s due process rights have been violated. Therefore, I do not recommend
relief based upon United States v. Moreno.” Accordingly, the second factor weighs
in appellant’s favor.

The third factor also weighs in appellant’s favor as he asserted his right to
speedy post-trial processing. Of particular concern, over three months elapsed
between appellant’s request for speedy post-trial processing and the convening
authority’s action. In analyzing the fourth factor of prejudice, however, we may
find “a due process violation only when, in balancing the other three [Barker]
factors, the delay is so egregious that tolerating it would adversely affect the
public’s perception of the fairness and integrity of the military justice system.”
BADGETT—ARMY 20190177

Toohey, 63 M.J. at 362. Under these facts, we do not find the post-trial delay in
appellant’s case so egregious that he was denied his due process rights under
Moreno.

We do find, however, that this is an appropriate case to exercise our authority
to grant relief under Article 66(c), UCMJ. See Tardif, 57 M.J. at 224. Having
considered the entire record, the lack of any adequate explanation by the government
as to its lack of action, the recommendation in the addendum to the SJAR to grant
relief, and appellant’s demand for speedy post-trial review, we find he is entitled to
relief.?

CONCLUSION

The findings of guilty are AFFIRMED. After determining an appropriate
remedy for the government’s dilatory post-trial processing, in accordance with
Tardif, we affirm only so much of the sentence as provides for a dishonorable
discharge, 5 years and 8 months of confinement, reduction to E-1, and the total
forfeiture of all pay and allowances. All rights, privileges, and property, of which
appellant has been deprived by virtue of that portion of the sentence set aside by this
decision are ordered restored. See UCMJ arts. 58b(c) and 75(a).

Senior Judge Burton and Judge Rodriguez concur.

 

3 We note this court has addressed numerous dilatory post-trial processing cases
from this same jurisdiction. See United States v. Hickey, ARMY 20190072 (Army
Ct. Crim. App. 7 Oct. 2020) (unpub); United States v. Barchers, ARMY 20180648
(Amy Ct. Crim. App. 30 September 2020) (unpub.) (granting relief for 129-day lapse
between appellant’s post-trial submission and convening authority action); United
States v. Feeney-Clark, ARMY 20180694, 2020 CCA LEXIS 256 (Army Ct. Crim.
App. 29 Jul. 2020) (mem. op) (granting relief for 303 days of post-trial processing
delay); United States v. Diaz, ARMY 20180556, 2020 CCA LEXIS 154 (Army Ct.
Crim. App. 11 May 2020) (summ. disp.) (granting relief for 308 days of post-trial
processing delay); United States v. Notter, ARMY 20180503, 2020 CCA LEXIS 150,
at *5 (Army Ct. Crim. App. 4 May 2020) (mem. op.) (granting relief for 336 days of
post-trial processing); United States v. Ponder, ARMY 20180515, 2020 CCA LEXIS
38, at *3 (Army Ct. Crim. App 10 Feb. 2020) (summ. disp.) (granting relief for 296
days of post-trial processing); United States v. Kizzee, ARMY 20180241, 2019 CCA
LEXIS 508, at *7 (Army Ct. Crim. App. 12 Dec. 2019) (summ. disp.) (granting relief
for 274 days of post-trial processing).
BADGETT—ARMY 20190177
FOR THE COURT:

rebate

MALCOLM H. SQUIRES, JR.
Clerk of Court
UNITED STATES ARMY COURT OF CRIMINAL APPEALS

Before
BURTON, RODRIGUEZ, and FLEMING
Appellate Military Judges

UNITED STATES, Appellee
Vv.
Specialist JONATHAN F. BADGETT
United States Army, Appellant

ARMY 20190177

IT IS ORDERED THAT, to reflect the true proceedings at the trial of the
above-captioned case,

GENERAL COURT-MARTIAL ORDER NUMBER 3, HEADQUARTERS,
FORT CAMPBELL, 2700 INDIANA AVENUE, FORT CAMPBELL, KENTUCKY
42223-5000, dated 5 March 2020,

IS CORRECTED AS FOLLOWS:
BY adding at the top of page one, above DNA processing

required, the words and figures “Firearms Prohibitions
Apply — Felony Conviction. 18 U.S.C. 922(g)(1).”

DATE: 4 November 2020
FOR THE COURT:

ana

LCOLM H. SQUIRES, JR.
Clerk of Court